internal_revenue_service number release date index number ------------------------------------ ------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 plr-137978-15 date date legend settlors trust taxpayer date court date date statute ------------------------------------------------------------------------ --------------------------------------------- -------------------------------- ------------------------- ----------------------------------------------------------- -------------------------- ---------------------- ------------------------------------------------------------------- dear -------------------- this responds to the letter dated date submitted on behalf of taxpayer in which rulings are requested concerning the federal gift and estate_tax consequences under sec_2041 and sec_2514 of the internal_revenue_code of a court order modifying a_trust agreement on date settlors husband and wife executed an irrevocable_trust trust for the primary benefit of their son taxpayer under the terms of trust the trustees may in their discretion pay to or apply for the benefit of taxpayer such amounts of income and principal as the trustees deem necessary or desirable for the support maintenance health education or other needs of taxpayer additionally the trustees may terminate trust at any time the trustees determine that the continued administration of trust is uneconomical or impractical in view of the small value or extent of trust assets if this discretion is exercised the remaining trust corpus is to be distributed to taxpayer or remainder beneficiaries then entitled to discretionary distributions sec_3 paragraph b of trust provides that upon the beneficiary’s death the trustees shall pay the entire remaining balance of this trust to and among the plr-137978-15 beneficiary’s surviving_spouse and surviving issue in such amounts and proportions and upon such terms conditions and trusts as the beneficiary by a provision in his last will and testament expressly referring to this power_of_appointment shall validly direct and appoint sec_3 paragraph c of trust provides in the event or to the extent that the beneficiary fails to validly exercise the foregoing general testamentary_power_of_appointment the trustees shall thereafter hold and administer this trust for the benefit of the beneficiary’s surviving children under section of trust taxpayer has the power upon reaching age to remove and replace the trustees of trust taxpayer has not reached age on date pursuant to statute settlors petitioned court for reformation of trust because of scrivener’s errors in support of the petition settlors represented that sec_3 paragraph c of trust contains a reference to the taxpayer’s general testamentary_power_of_appointment granted in sec_3 paragraph b of trust settlors further represented that such reference is incorrect because the power granted to taxpayer in sec_3 paragraph b of trust is not a general_power_of_appointment as defined in sec_2041 of the code as it is not exercisable in favor of the taxpayer his estate his creditors or the creditors of his estate settlors contended that the terms of trust as originally drafted are contrary to the intent of the settlors to create a_trust for taxpayer and his issue without transfer_tax upon taxpayer’s death on date court ordered that only an independent_trustee who is not taxpayer or a person who is a_related_or_subordinate_party defined in sec_672 may exercise discretion to make distributions to taxpayer or terminate trust court further ordered that the word general in sec_3 paragraph c be deleted and that the reformation be effective as of date the following rulings have been requested as a result of the judicial reformation taxpayer never possessed and will not possess a general_power_of_appointment with respect to trust which would cause the assets to be includible in taxpayer’s gross_estate under sec_2041 for federal tax purposes and as a result of the judicial reformation taxpayer will not be treated as having released a general_power_of_appointment for federal gift and estate_tax purposes under sec_2514 or sec_2041 law and analysis plr-137978-15 under sec_2041 the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date sec_2041 defines general_power_of_appointment as a power which is exercisable in favor of the decedent his estate his creditors or creditors of his estate however under sec_2042 a power to consume invade or appropriate property for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is not a general_power_of_appointment under sec_20_2041-1 of the estate_tax regulations a power is limited by an ascertainable_standard if the extent of the holder's duty to exercise and not to exercise the power is reasonably measurable in terms of his needs for health education or support or any combination of them the words support and maintenance are synonymous and their meaning is not limited to the bare necessities of life a power to use property for the comfort welfare or happiness of the holder of the power is not limited by the requisite standard in determining whether a power is limited by an ascertainable_standard it is immaterial whether the beneficiary is required to exhaust his other income before the power can be exercised sec_2501 imposes a tax for each calendar_year on the transfer of property by gift by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible under sec_2514 the exercise or release of a general_power_of_appointment created after date is deemed the transfer of property by the individual possessing such power under sec_2514 the term general_power_of_appointment is defined as a power which is exercisable in favor of the individual possessing the power the possessor his estate his creditors or creditors of his estate however under sec_2514 a power to consume invade or appropriate property for the benefit of the possessor which is limited by an ascertainable_standard relating to the health education support or maintenance of the possessor is not a general_power_of_appointment under sec_25_2514-1 of the gift_tax regulations a power is limited by an ascertainable_standard if the extent of the possessor's duty to exercise and not to exercise the power is reasonably measurable in terms of his needs for health education or support or any combination of them the words support and maintenance are synonymous and their meaning is not limited to the bare necessities of life a power to use property for the comfort welfare or happiness of the holder of the power is not limited by an ascertainable_standard in determining whether a power plr-137978-15 is limited by an ascertainable_standard it is immaterial whether the beneficiary is required to exhaust his other income before the power can be exercised powers of appointment limited by an ascertainable_standard are defined in the same way under sec_2041 and sec_2514 powers of appointment have the same meaning for purposes of both the gift and estate_tax see revrul_76_547 1976_2_cb_302 in 387_us_456 the court considered whether a state trial court's characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court's determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court generally if due to a mistake in drafting the instrument does not contain the terms of the trust that the settlor and the trustee intended the settlor or other interested_party may maintain a suit in equity to have the instrument reformed so that it will contain the terms that were actually agreed upon bogert bogert the law of trusts and trustees sec_991 revised 2d ed based on an analysis of the facts submitted and the representations made we conclude that the court order modifying the instrument based on scrivener's error is consistent with applicable state law as it would be applied by the highest court of the state accordingly we rule as follows as a result of the judicial reformation taxpayer never possessed and will not possess a general_power_of_appointment with respect to the trust which would cause the assets to be includible in taxpayer’s gross_estate under sec_2041 for federal tax purposes and as a result of the judicial reformation taxpayer will not be treated as having released a general_power_of_appointment for federal gift and estate_tax purposes under sec_2514 or sec_2041 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code plr-137978-15 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely leslie finlow leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosure copy for purposes copy of this letter cc-
